 
Exhibit 10.87
 
PROMISSORY NOTE




$6,050,000.00
 
December 12, 2005





FOR VALUE RECEIVED, on or before December 12, 2015 (the "Maturity Date"), the
undersigned, ASF OF GREEN HILLS, LLC, a Tennessee non-profit limited liability
company ("Maker"), promises to pay to the order of AMERICAN RETIREMENT
CORPORATION, a Tennessee corporation ("Payee"; Payee, and any subsequent
holder[s] hereof, being hereinafter referred to collectively as "Holder"),
without grace, at the office of Payee at 111 Westwood Place, Suite 200,
Brentwood, Tennessee, 37027, or at such other place as Holder may designate to
Maker in writing from time to time, the principal sum of SIX MILLION FIFTY
THOUSAND AND NO/100THS DOLLARS ($6,050,000.00), or such other amount as may be
advanced here against and hereafter be outstanding hereunder, together with
interest on the outstanding principal balance hereof from the date hereof at an
annual rate equal to ten and one-half percent (10.50%) (the "Applicable Rate").
Interest shall be calculated on the basis of a 360-day year and the actual
number of days elapsed, to the extent permitted by applicable law. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement (as defined below).


Beginning on the first (1st) day of the first (1st) month after which Maker
achieves a Debt Service Coverage Ratio greater than or equal to 1.1 to 1.0, and,
provided that Maker thereafter maintains a Debt Service Coverage Ratio greater
than or equal to 1.1 to 1.0, continuing on the first (1st) day of each
succeeding month until the Maturity Date, Maker shall make payments of interest
as required by Section 2.2 of the Loan Agreement.


Notwithstanding anything in this Note that may be to the contrary, the entire
outstanding principal balance hereof, together with all accrued and unpaid
interest, shall be immediately due and payable in full on the Maturity Date.


All payments in respect of the indebtedness evidenced hereby shall be made in
collected funds, and shall be applied to principal, accrued interest and charges
and expenses owing under or in connection with this Note in such order as Holder
elects, except that payments shall be applied to accrued interest before
principal and shall also be applied as required by Section 2.2 of the Loan
Agreement.


Any advance by Payee to Maker that is not evidenced by another instrument or
agreement between the parties shall be conclusively presumed to have been made
hereunder when such advance is either (1) deposited or credited to an account of
Maker by Payee, notwithstanding that such advance was requested, orally or in
writing, by someone other than Maker or that someone other than Maker is
authorized to draw on such account and may or does withdraw the whole or part of
such advance, or (2) made in accordance with the oral or written instructions of
Maker. The entire balance of all advances hereunder that may be outstanding from
time to time shall constitute a single indebtedness, and no single advance
increasing the outstanding balance hereof shall itself be considered a separate
loan, but rather an increase in the aggregate outstanding balance of the
indebtedness evidenced hereby.



--------------------------------------------------------------------------------


 
The indebtedness evidenced hereby may not be prepaid in whole or in part.


In the absence of a default or event of default under the Loan Agreement or
under any other instrument, document or agreement now or hereafter further
evidencing, securing or otherwise relating to the indebtedness evidenced hereby,
Maker may borrow on a non-revolving basis up to the maximum amount of this Note
in accordance with the terms, conditions and provisions of the Loan Agreement.
Amounts borrowed by Maker and repaid to Holder may not thereafter be reborrowed
by Maker.


Reference is here made to that certain Construction Loan Agreement of even date
herewith, by and between Maker and Payee (as the same heretofore may have been
or hereafter may be amended, restated, supplemented, extended, renewed, replaced
or otherwise modified from time to time, herein referred to as the "Loan
Agreement"). The indebtedness evidenced hereby is further evidenced and secured
as set forth in the Loan Agreement and the Loan Documents.


Time is of the essence of this Note. It is hereby expressly agreed that if any
default shall occur in the payment of interest when due as stipulated above, or
if any default or event of default shall occur under the Loan Agreement or under
any other instrument, document or agreement now or hereafter further evidencing,
securing or otherwise relating to the indebtedness evidenced hereby, and the
same shall not be cured under any such document; then, and in such event, the
entire outstanding principal balance of the indebtedness evidenced hereby,
together with any other sums advanced hereunder or under any other instrument or
document now or hereafter evidencing, securing or in any way relating to the
indebtedness evidenced hereby, together with all unpaid interest accrued
thereon, shall, at the option of Holder and without notice to Maker, at once
become due and payable and may be collected forthwith, regardless of the
stipulated date of maturity. Upon the occurrence of any default as set forth
herein, at the option of Holder and without notice to Maker, all accrued and
unpaid interest, if any, shall be added to the outstanding principal balance
hereof, and the entire outstanding principal balance, as so adjusted, shall bear
interest thereafter until paid at an annual rate equal to Applicable Rate plus
five percent (5.00%), regardless of whether the maturity of the indebtedness
evidenced hereby has been accelerated as herein provided. All such interest
shall be paid at the time of and as a condition precedent to the curing of any
such default.


To the extent permitted by applicable law, Maker shall pay to Holder a late
charge equal to five percent (5.00%) of any payment hereunder that is not
received by Holder within ten (10) days of the date on which it is due (minimum
$10.00, maximum $250.00), in order to cover the additional expenses incident to
the handling and processing of delinquent payments; provided, however, that no
late charge will be imposed on any payment made on time and in full solely by
reason of any previously accrued and unpaid late charge; and provided further
that nothing in this paragraph shall be deemed to waive any other right or
remedy of Holder by reason of Maker's failure to make payments when due
hereunder.


2

--------------------------------------------------------------------------------


 
In the event this Note is placed in the hands of an attorney for collection or
for enforcement or protection of the security, or if Holder incurs any costs
incident to the collection of the indebtedness evidenced hereby or the
enforcement or protection of the security, Maker and each indorser, surety,
guarantor or other person now or hereafter liable for payment of the
indebtedness evidenced hereby or any portion thereof (individually an "Obligor"
and individually and collectively the "Obligors") agree to pay a reasonable
attorney's fee, all court and other costs, and the reasonable costs of any other
collection efforts.


In addition to all liens upon, and rights of setoff against, any moneys,
securities or other property of any of the Obligors given to Holder by law, to
the extent permitted by applicable law Holder shall have and is hereby granted a
lien upon, right of setoff against and continuing security interest in all
moneys, securities and other property of any of the Obligors now or hereafter in
the possession of, or on deposit with, Holder, whether held in a general or
special account or deposit, for safekeeping or otherwise. Every such lien,
security interest and right of setoff may be exercised without demand upon or
notice to any Obligor, and Holder shall have no liability with respect to any
checks or other items of any Obligor that may be returned or other funds
transfers by any Obligor that may not be made due to insufficient funds
thereafter.


Presentment for payment, demand, protest and notice of demand, protest and
nonpayment are hereby waived by Maker and all other Obligors. No failure or
delay on the part of Holder in exercising any right, power or privilege under
this Note shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege. Unless otherwise specifically agreed by Holder
in writing, the liability of Maker and all other Obligors shall not be affected
by (1) any renewal hereof or other extension of the time for payment of the
indebtedness evidenced hereby or any amount due in respect thereof, (2) the
release of all or any part of any collateral now or hereafter securing the
payment of the indebtedness evidenced hereby or any portion thereof, or (3) the
release of or resort to any Obligor. No modification, amendment, waiver or
discharge of any provision of this Note shall be effective unless in writing and
signed by the party against whom enforcement of any modification, amendment,
waiver or discharge is sought, and then the same shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Obligor in any case shall entitle any Obligor to any other or further notice
or demand in the same, similar or other circumstances.


To the extent permitted by applicable law, Maker hereby waives and renounces for
itself and its successors and assigns, all rights to the benefits of any
appraisement, exception and homestead now provided, or that hereafter may be
provided, by the Constitution and laws of the United States of America and of
any state thereof in and to all of its property, real and personal, against the
enforcement and collection of the indebtedness and other obligations evidenced
by this Note.


The indebtedness and other obligations evidenced by this Note are further
evidenced and/or secured by (1) the Loan Agreement, (2) that certain Deed of
Trust, Assignment, Security Agreement and Fixture Filing of even date herewith
from Maker to Payee, granting Payee a lien on certain real property and
improvements located in Davidson County, Tennessee, and (3) certain other
instruments and documents, as more particularly described in the Loan Agreement.
 
3

--------------------------------------------------------------------------------


 
All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the interest and loan charges
agreed to be paid to Holder for the use of the money advanced or to be advanced
hereunder exceed the maximum amounts collectible under applicable laws in effect
from time to time. If for any reason whatsoever the interest or loan charges
paid or contracted to be paid in respect of the indebtedness evidenced hereby
shall exceed the maximum amounts collectible under applicable laws in effect
from time to time, then, ipso facto, the obligation to pay such interest and/or
loan charges shall be reduced to the maximum amounts collectible under
applicable laws in effect from time to time, and any amounts collected by Holder
that exceed such maximum amounts shall be applied to the reduction of the
principal balance remaining unpaid hereunder and/or refunded to Maker so that at
no time shall the interest or loan charges paid or payable in respect of the
indebtedness evidenced hereby exceed the maximum amounts permitted from time to
time by applicable law. This provision shall control every other provision in
any and all other agreements and instruments now existing or hereafter arising
between Maker and Holder with respect to the indebtedness evidenced hereby.


Holder may not grant any participation in the indebtedness evidenced by this
Note before December 12, 2010; provided, however, that Holder may collaterally
assign and grant a security interest in its right, title and interest in, to and
under this Note, the indebtedness evidenced hereby and the Loan Documents to
obtain and secure one or more loans from one or more third-party lenders. Maker
understands that beginning on December 12, 2010, Holder may from time to time
enter into a participation agreement or agreements with one or more participants
pursuant to which such participant or participants shall be given participations
in the indebtedness evidenced hereby, and that such participants from time to
time similarly may grant to other participants sub-participations in the
indebtedness evidenced hereby. Maker agrees that any participant and any
subparticipant may exercise any and all rights of banker's lien or setoff,
whether arising by operation of law or given to Holder by the provisions of this
Note, with respect to Maker as fully as if such participant or subparticipant
had extended credit directly to Maker. For purposes of this paragraph only,
Maker shall be deemed to be directly obligated to each participant or
subparticipant in the amount of its participating interest in the principal of,
and interest on, the indebtedness evidenced hereby.


Any provision of this Note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


This Note has been negotiated, executed and delivered in the State of Tennessee,
and is intended as a contract under and shall be construed and enforceable in
accordance with the laws of said state, except to the extent that federal law
may govern the maximum rate of interest from time to time allowed to be charged
in respect of the indebtedness evidenced hereby.
 
4

--------------------------------------------------------------------------------


 
As used herein, the terms "Maker" and "Holder" shall be deemed to include their
respective successors, legal representatives and assigns, whether by voluntary
action of the parties or by operation of law. In the event that more than one
person, firm or entity is a maker hereunder, then all references to "Maker"
shall be deemed to refer equally to each of said persons, firms or entities, all
of whom shall be jointly and severally liable for all of the obligations of
Maker hereunder.


Notwithstanding any provision hereof to the contrary, no incorporator, member,
director or officer, as such past, present or future, of Maker shall be
personally liable for the payment of the indebtedness evidenced by this Note.


[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned Maker has caused this Note to be executed by
its duly authorized officer as of the date first above written.
 

        MAKER:  
  ASF OF GREEN HILLS, LLC        By:  
American Seniors Foundation, Inc., its sole
member
                By:    

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------


ENDORSEMENT


As collateral security, pay to the order of Bank of America, N.A.
 

        AMERICAN RETIREMENT CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


      
6

--------------------------------------------------------------------------------

